                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Dana Jackson,                                     Case No. 19-cv-2333 (MJD/DTS)

      Plaintiff,

v.                                                ORDER

Immigration Customs Enforcement of
New York and BMO Harris of Indiana,

      Defendants.


      The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge David T. Schultz dated October 22, 2019. No objections

have been filed to that Report and Recommendation in the time period permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED:

      1.     Plaintiff Dana Jackson’s Complaint, ECF No. 1, is DISMISSED

WITHOUT PREJUDICE.

      2.     Plaintiff’s Motion to Request Service on Defendants, ECF No. 5, is

DENIED.

      3.     Plaintiff’s Motion to Request Monetary Relief, ECF No. 6, is DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: December 11, 2019                       s/ Michael J. Davis
                                               Michael J. Davis
                                               United States District Judge
